      Case 2:20-cv-00146 Document 44 Filed on 09/11/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JUAN A MORENO,                               §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:20-CV-146
                                             §
ISAAC KWARTING, et al,                       §
                                             §
        Defendants.                          §

                                        ORDER

       On July 20, 2020, Magistrate Judge Julie K. Hampton issued her Order Denying

Motion to Appoint Counsel (D.E. 26). On August 30, 2020, Plaintiff filed objections

(D.E. 33) to that order. The objections do not identify any error in the Magistrate Judge’s

findings of fact or conclusions of law. Instead, they simply seek to relitigate the matter.

The objections were also filed after the 14-day deadline imposed by Federal Rule of Civil

Procedure 72(a). Plaintiff’s objections are inadequate to raise any issue for the Court’s

review pursuant to the requirements of 28 U.S.C. § 636(b)(1)(A) and Rule 72(a). The

objections are therefore OVERRULED.

       ORDERED this 11th day of September, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




1/1
